Title: To Thomas Jefferson from James Bowdoin, 24 September 1807
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Paris Sept. 24th. 1807.
                        
                        The public dispatches forwarded by the Revenge having been directed to General Armstrong and me jointly by
                            Mr. Bullus, they were bro’t to me by Mr. Vail the consul of Lorient accompanied with Lt. Hunt; I opened them, & found
                            your letter of the 10th of July last, enclosed in one from Mr. Madison, it gave me great pleasure, as it is the first &
                            only one, I have had the honour to receive from you, since my arrival in europe, although you had written me in July 1806,
                            & on the 2d of April last by the Wasp.
                        I thank you Sir, for the confidence you are pleased to express in my services; as well as for the permission
                            you have given me, either to proceed on my mission to Madrid, or to return to the United States: Although it would give me
                            great pleasure to be able to promote the public welfare, yet the state of my health as well as that of my private affairs,
                            call for my return home, & I shall avail myself of your permission to do it, either this fall, or the approaching
                            Spring: governing Myself by the events of the pending Negotiations in England: In case of war, I shall take the risk of a
                            Passage late in the present fall; if not, I calculate upon passing the approaching winter in England, & upon returning
                            home early in the Spring: in either case, it is proper, that I shall withdraw from the public service, which I calculate
                            upon being able to do on the 30th of the present month: I shall not however cease to be governed by occuring
                            circumstances; & to act under the joint commission, should it be probable, that the Spanish Governmt will shortly
                            authorize a negotiation to be opened at Paris, on the subsisting differences: but this event is hardly to be expected,
                            notwithstand the french minister of foreign affairs M. Champigny has lately written i.e. on the 19th Ulto., to the french
                            ambassador at Madrid, “de saisir toutes les occasions favorables pour porter les ministres des deux états à ne Suivre dans
                            ces discussions qu’une marche amicale.”
                        It is also true, that General Armstrong has had a conversation with M. Champigny on the subject of the
                            western boundary of Louisiana, which if it had have been communicated officially, or in such a manner as to be used as a
                            public document, might have been turned to some advantage; yet when it is considered, that the communication was verbal
                            and inexplicit, no benefit I fear can be drawn from it, and it is to be apprehended, that this Government means to pursue
                            its late policy, & to decline taking any effectual steps to settle our differences with Spain, or to procure the Cession
                            of either of the floridas:— If therefore I shall find by the Letters, which I expect to receive from Mr. Erving from day to
                            day, that the spanish government will take no step grounded upon Mr. Champigny’s Letter of the 14th ultimo, nor appoint
                            Commissioners to negotiate, I shall immediately quit Paris.
                        Connected with this subject, I ought to acquaint you Sir, that there is assembled at Bayonne a large french
                            army from sixty to a hundd. thousand men, commanded by Genl. Junot, the object of whose expedition is not precisely
                            ascertained; but it is conjectured to be intended to revolutionize both Spain & Portugal:—if the former, it will be for
                            Congress to consider, how far a nation revolutionized in its govt. continues responsible for Spoliations committed
                            under its flag, and whether the new Govts. can be legally held to respond the acts of the former one, when such acts
                            have despoiled the Citizens of a foreign state of their property contrary to treaty & to the law of nations? and in such
                            case, whether the United States ought not to take possession of the floridas, as a pledge and a guarrantee for the payment
                            of their Citizens?
                        If occuring circumstances shall allow me to return home by the way of England, I shall have the honour of
                            writing you therefrom.—In the mean time, permit me to renew to you the assurances of my high esteem & attachment, and to
                            Subscribe myself most respectfully, 
                  Sir, Your faithful & most obedient Servant.
                        
                            James Bowdoin
                            
                        
                        
                            P.S. Since writing the foregoing, I have seen Mr. Rittenhouse at Paris, who has informed me, that the
                                Polygraphic writing Desk, which I received by the wasp, came from you Sir, but as your letters have miscarried, I know
                                not your intention in regard to it, I shall therefore leave it under the care of Mr. Skipwith, subject to your orders or until I shall have the honour of again hearing from you.
                            I enclose you Sir a paper said to be the copy of the overtures made to the Emperor of Russia prior to the
                                Peace of Tilsitt; it is at least curious, & doubtless devellopes some of the views of this Government.
                            I also enclose you Sir a copy of the letter lately written by the Minister of Justice to the attorney
                                general au Conseil des Prises.
                        
                    